DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11, 15, and 35-47 renumbered as claim 1-16 are allowed.
2.	The following is an examiners statement of reasons for allowance. 	

Regarding Claim 1, and in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of, “receiving from a base station, a radio resource control (RRC) reconfiguration message including information indicating a default uplink BWP for a secondary cell (SCell), receiving, from the base station, an SCell activation command; activating the default uplink BWP based on the SCell activation command” and “identifying an SCS of an uplink transmission after the reception of the RAR, according to the RRC reconfiguration message”. 

Regarding Claim 11, and in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of, “transmit, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including: information indicating a default uplink BWP for a secondary cell (SCell); transmit, to the UE, an SCell activation command to activate the default uplink BWP” and “wherein the SCS of the uplink transmission after the RAR is indicated in the RRC reconfiguration message”. 

Regarding Claim 15, and in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of, “receiving from a base station, a radio resource control (RRC) reconfiguration message including information indicating a default uplink BWP for a secondary cell (SCell), receiving, from the base station, an SCell activation command; activate the default uplink BWP based on the SCell activation command” and “identify an SCS of an uplink transmission after the reception of the RAR, based on the RRC reconfiguration message”. 

Regarding Claim 44, and in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of, “transmitting, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including: information indicating a default uplink BWP for a secondary cell (SCell); transmitting, to the UE, an SCell activation command to activate the default uplink BWP” and “wherein the SCS of the uplink transmission after the RAR is indicated in the RRC reconfiguration message”. 

The teachings of Kim et al. US (2019/0230696) discloses the numerology or subcarrier spacing (SCS) for the uplink transmission or Msg3 after reception of the random access response (RAR) is designated by the TRP and included in the RAR (i.e., Para [0204]). However Kim does not disclose in combination with the other limitations in claim 1, the claim feature of, “identifying an SCS of an uplink transmission after the reception of the RAR, according to the RRC reconfiguration message” as recited in claim 1 and the other independent claims 11, 15, and 44 which recite similar features. 

The teachings of Turtinen et al. US (2021/0168749) discloses a step size associated with a granularity is used for transmission of uplink data by the UE to the base station based on the indicated timing adjustment granularity, (i.e., Para’s [0009], [0047], & [0054]). However Turtinen does not disclose in combination with the other limitations in claim 1, the claim feature of “identifying an SCS of an uplink transmission after the reception of the RAR, according to the RRC reconfiguration message” as recited in claim 1 and the other independent claims 11, 15, and 44 which recite similar features. 

3.	The dependent claims 35-43 and 45-47 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461